 1 Phillip A. Talbert
   Acting United States Attorney
 2
   WILLIAM B. TAYLOR
 3 Special Assistant United States Attorney
   MISDEMEANOR UNIT
 4 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 5 Telephone: (559) 497-4000

 6
   Attorneys for Plaintiff
 7 UNITED STATES OF AMERICA

 8
 9                                      UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                         Case No. 1:21-po-00089-SAB
12
                           Plaintiff,
13                                                     MOTION AND ORDER FOR DISMISSAL; AND
     v.                                                VACATE TRIAL DATE
14
     JESUS L. DOMINGUEZ                                DATE: JUNE 25, 2021
15                                                     TIME: 10:00 A.M
                           Defendant                   JUDGE: HON. STANLEY A. BOONE
16

17

18

19
     The United States of America, by and through Phillip A. Talbert, Acting United States Attorney, and
20
     William B. Taylor, Special Assistant United States Attorney, hereby moves to dismiss Case No. 1:21-
21
     po-00089-SAB against JESUS L. DOMINGUEZ, without prejudice, in the interest of justice, pursuant
22
     to Rule 48(a) of the Federal Rules of Criminal Procedure.
23

24 DATED: June 2, 2021                                   Respectfully submitted,
25                                                       PHILLIP A. TALBERT
                                                         Acting United States Attorney
26
                                                 By:     /s/ William B. Taylor
27                                                       WILLIAM B. TAYLOR
                                                         Special Assistant United States Attorney
28
                                                        1
29

30
 1                                                    ORDER
 2
     IT IS HEREBY ORDERED that Case No. 1:21-po-00089-SAB against JESUS L. DOMINGUEZ be
 3
     dismissed, without prejudice, in the interest of justice. and the trial date of June 25, 2021 is vacated.
 4

 5 IT IS SO ORDERED.

 6
     Dated:    June 3, 2021
 7                                                       UNITED STATES MAGISTRATE JUDGE

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                           2
29

30
